Opinion filed May 1, 2008 











 








 




Opinion filed May 1, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00115-CV
                                                    __________
 
            IN THE INTEREST OF J.C.K., N.L.K., AND J.F.K.,
CHILDREN
 

 
                                         On
Appeal from the 220th District Court
 
                                                      Comanche
County, Texas
 
                                          Trial
Court Cause No. CCFM-07-19507
 

 
                                            M
E M O R A N D U M    O P I N I O N
Upon
receipt of the clerk=s
record, the clerk of this court wrote the parties informing them that the clerk=s record contained a Anotice of dismissal of
appeal@ and that the
appeal could be dismissed by this court unless the parties objected by April
21, 2008.  There has been no response to our letter of April 4, 2008.
The
appeal is dismissed.
 
PER CURIAM
 
May 1, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.